UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

            - V.   -                                               ORDER

JEAN-CLAUDE OKONGO LANDJI,                                  (S l) 18 Cr. 601 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that a conference to discuss Defendant Landji's request

for new counsel will take place on January 9, 2020 at 11:30 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       January7, 2020
                                                  SO ORDERED.



                                                  Paul G. Gardephe
                                                  United States District Judge
